DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 12/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a forming machine”, “press line”, “a holder for exchangeably holding a workpiece gripper”, “gear drive”, “belt drive”, “stator”, “rotor”, “switchable locking mechanism”, “control device”, “support bar” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "24" and "241" have both been used to designate the same part as shown in Fig. 1a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the rocker having “two rocker arms” that allows the carrier rail that can be pivoted out of the pressing area or forming area in that it can be pivot between two vertical uprights into a gate area or through a gate area is not supported in the specification. Claim 7 states “the carrier rail can be pivoted out of the pressing area or forming area in that it can be pivoted between two vertical uprights into a gate area or through a gate area” which is directed to the embodiment shown in Fig. 1, 5, however claim 13-17 is not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “a transport device … having” in line 1-2. It is unclear which part of the claim is the preamble and which part of the claim is the body. Therefore, the claims do not appear to positively recite the elements. As such, the scope of the claim is uncertain because it is unclear which elements are required for the device. Examiner suggest using the language “comprising, consisting, including, etc” as the transitional phrase to distinguish the preamble and the body of the claim.  The claim will be treated as open ended as if recited “comprising”.
Claim 7 recites the limitation “the forming area”, “the pressing area” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation “a forming area”, “a pressing area” has not been previously cited.
Claim 7-30 recites the limitation “its ends”, “its end”, “its” throughout the claims. It is unclear what “it” is referring to. Examiner suggests positively reciting what the element is.
Claim 7 recites the limitation “two vertical uprights”, “a gate area”, “a gate area” in last two lines. It is unclear if the limitations are referring to the “two vertical uprights”, “a gate area” in lines 2 and 3.
Claim 10 recites the limitation “the transport carriage” in last two lines. There is insufficient antecedent basis for this limitation in the claim. The limitation “a transport carriage” has not been previously cited.
Claim 21 recites the limitation “the longitudinal drive has an electric linear motor” in line 1-2. It is unclear if the longitudinal drive is an electric linear motor or it has an electric linear motor. Based on the specification pg. 22, examiner interprets that the longitudinal drive “is” an electric linear motor.
Claim 21 recites the limitation “the stator”, “the rotor”. There is insufficient antecedent basis for this limitation in the claim. The limitation “a stator”, “a rotor” has not been previously cited.
Claim 24 recites the limitation “a lifting carriage”. It is unclear if the limitation is referring to the lifting carriage of claim 7 or if it is a different lifting carriage.
Regarding Claim 24, the recitation “the control device actuates both the lift derive and the rotary drive” renders the claim indefinite. The claim is mixed statutory class claim of product and process. The claim is recites the product and what it comprises, but mixed with the process it , Claim 25 “the control device actuates the lift device and the pivot drive for performing a clamping movement of the carrier rail” is rejected for the reason above.  The claims should recite that “the control device is configured to…”.
Claim 26 recites the limitation “the longitudinal drive of a support bar”. There is insufficient antecedent basis for this limitation in the claim. The limitation “a longitudinal drive of a support bar” has not been previously cited.
Claim 28 recites the limitation “two carrier rails”. It is unclear if the limitation is referring to the two carrier rails of claim 7 or if it is a different two carrier rails.
Claim 28 recites the limitation “one lifting carriage”, “a vertical upright”, “two vertical uprights”. It is unclear if the limitations are referring to the lifting carriage, two vertical uprights of claim 7 or if they are different elements.
Claim 30 recites the limitation “a press line or forming machine” in line 1. It is unclear what the claim is claiming. Is it claiming a press line? Or a forming machine? Also, since there is no drawing of a press line or a forming machine, it is unclear what the invention is that the applicant is trying to claim. 
Claim 30 recites the limitation “a press line or forming machine … wherein” in line 1-2. It is unclear which part of the claim is the preamble and which part of the claim is the body. Therefore, the claims do not appear to positively recite the elements. As such, the scope of the claim is uncertain because it is unclear which elements are required for the device. Examiner suggest using the language “comprising, consisting, including, etc” as the transitional phrase to distinguish the preamble and the body of the claim. Additionally, examiner suggests writing the claim 30 into an independent form to clarify the insufficient antecedent basis issue for the limitations in the claim.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is required to review all of the claims for compliance with 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and proper applicant of the prior art.
For the purpose of examination over the prior art, the claims are best interpreted to apply art as noted in the 102 rejection below. Although all claims have not been further treated on the merits as it relates to art, the claims as presently presented are not deemed allowable and clarification/correction of the claims under 35 USC 112 rejection is required to facilitate a clear understanding of the scope of the claimed invention before examined over prior art. See MPEP 2173.06 II.
	
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 7-12, 18, 20-24, 27-30 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Blau (DE 10348643).
Regarding claim 7, Blau discloses a transport device (Fig. 1-4) for transporting workpieces in a workpiece ([0007] workpiece) transport direction (longitudinal direction of 13 is the direction of transportation) in a forming machine or press line ([0002] presses), having a gate area (shown below.) arranged to the side (top side) of the pressing area or forming area (shown below), which is bordered by two vertical uprights (24) having a carrier rail (10) running in the workpiece transport direction, wherein the carrier rail is mounted on (see Fig. 2) one of the vertically running uprights, in the area of its ends each, via a lifting carriage (23) displaceably driven in the vertical direction by a lift drive ([0023] toothed belt drive), and the lifting carriage rotatably mounts a rocker (16), which is connected (see Fig. 3) at its end to the carrier rail, wherein the length of a carrier rail (10) is shorter than (see Fig. 4) the distance between the vertical uprights in the workpiece transport direction and the rocker is rotatably ([0018] by joint connection) mounted on the lifting carriage in such a way that the carrier rail can be pivoted out 

    PNG
    media_image1.png
    667
    916
    media_image1.png
    Greyscale

Regarding claim 8, Blau discloses the transport device according to claim 7, wherein the lifting carriage has a rotary drive ([0020] drive of 30) for rotating ([0028] examiner notes that movement of 30 rotates the rocker) the rocker and wherein the rotary drive has a rotary output which co-operates with a carriage-side pivot bearing (hinge 29 is a type of bearing) for rotating the rocker.  
Regarding claim 9, Blau discloses the transport device according to claim 7, wherein the angle between the rocker and the vertical upright connected to it is within an angular range 
Regarding claim 10, Blau discloses the transport device according to claim 7, wherein the transport carriage has a holder for exchangeably holding a workpiece gripper ([0016] gripping element).  
Regarding claim 11, Blau discloses the transport device according to claim 7, wherein, on the carrier rail, at least two transport carriages (13) each having a workpiece gripper ([0005] 2nd to the last paragraph) are mounted, wherein each transport carriage has its own drive mechanism ([0021] 14, 15) in order to move this transport carriage in a driven manner along the carrier rail independently of other transport carriages.  
Regarding claim 12, Blau discloses the transport device according to claim 7, wherein the rocker has a single rocker arm (16 is a single arm) connecting the carrier rail to the lifting carriage (23), wherein the rocker arm is pivotably connected to the carrier rail.  
Regarding claim 18, Blau discloses the transport device according to claim 7, wherein the rocker has, on its end connected to the carrier rail a bracket (18) for the detachable connection of the carrier rail, wherein the bracket has a detachable mechanical connection (19 hinge joints are detachable) and a detachable electrical connection (35 spindle drive is detachable electrical drive that is connected with 18. Therefore the bracket has a detachable electrical connection.).  
Regarding claim 20, Blau discloses the transport device according to claim 18, wherein, on its end connected to the carrier rail at the bracket, the rocker has a longitudinal drive (35) in 
Regarding claim 21, Blau discloses the transport device according to claim 20, wherein the longitudinal drive has an electric linear motor (spindle drive is a type of electric linear motor which translates rotational movement of the spindle to a linear directional movement of a carrier), wherein the stator is arranged on the rocker or the bracket and the rotor is arranged on the carrier rail, or wherein the rotor is arranged on the rocker or the bracket and the stator is arranged on the carrier rail (examiner notes that this would be inherent to provide a relative linear movement between the two parts).  
Regarding claim 22, Blau discloses the transport device according to claim 7, wherein the lift drive of the lifting carriage is formed as a linear motor ([0020] 2 is linear drive that drive the lift carriage).  
Regarding claim 23, Blau discloses the transport device according to claim 7, wherein the lifting carriage or the lift drive of the lifting carriage has a switchable locking mechanism (23) in order to fix the lifting carriage in a vertical position on a vertical upright ([0023] examiner interprets the switchable locking mechanism 30 can block the movement of 23 therefore is a locking mechanism that fix the lifting carriage 23 in a position).  
Regarding claim 24, Blau discloses the transport device according to claim 7, wherein the lift drive and a rotary drive ([0020] drive of 30 & [0028] examiner notes that movement of 30 rotates the rocker) of a lifting carriage are connected to a control device ([0024-25] control device) and the control device actuates both the lift drive and the rotary drive for performing a clamping movement of the carrier rail.  
Regarding claim 27, Blau discloses the transport device according to claim 7, wherein the vertical uprights are formed as press uprights (uprights are connected to the press frame 32 therefore they are press uprights).  
Regarding claim 28, Blau discloses the transport device according to claim 7, wherein two carrier rails (10,11) running in the workpiece transport direction are provided, wherein each of the two carrier rails is mounted (see Fig. 3), in the area of its ends, on a vertically running upright via a lifting carriage (23).  
Regarding claim 29, Blau discloses the transport device according to claim 7, wherein the lifting carriages (23 when they are up on the gate area as shown above) are arranged in the lateral gate area, wherein one lifting carriage is mounted on a vertical upright (24) each in such a way that the lifting carriages are arranged on the directly opposite ends (see Fig. 2: two carriages are opposite to each other on the vertical uprights) of two vertical uprights.  
Regarding claim 30, Blau discloses a press line or forming machine (Fig. 1-4) with a press bed (see Fig. 1: horizontal bed under 1) and four press uprights (24), wherein two of the press uprights are arranged on one side of the press bed each, spaced apart from each other in the workpiece transport direction, and wherein a transport device according to claim 7 is secured to (see Fig. 1-2) the press uprights.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 19645792, US 6196044, US 20050227840, US 20150298198 teach similar transport devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            

/ADAM J EISEMAN/            Supervisory Patent Examiner, Art Unit 3725